Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 12-13, 21-22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayandayan et al. (US2006/0054181) in view of Parekh et al. (US2001/0042715), and Iwamoto et al. (US2008/0295862) and further in view of Lee et al. (US2016/0351412).
It appears that applicant has amended claims 1, 8, and 21 to incorporate the limitations to include claims 3-4, 10-11, and 23-24, which are taught by the prior art of Lee et al., as previously discussed in paragraph 6 of the Non-Final Rejection of 4/14/21.
Re claims 1, 8 and 21, Rayandayan et al. teach in the background, that it is well known and conventional in the art to clean wafers with a typical cleaning sequence comprising HF, SC1, SC2, with intermediate water rinses, followed by a drying step (paragraphs 7-8). Re claims 1, 8, and 21, Rayandayan et al. teach receiving a wafer from a first dilution tank (i.e. rinse), immersing the wafer in a deionization tank (SC1 or SC2 solution) and moving the wafer to a second dilution tank (i.e. rinse), Fig. 1a for example.
Re claims 1 and 8, Rayandayan et al. teach the invention substantially as claimed with the exception determining a metal ion concentration within the tank and preforming remediation within the tank in response to determining that the metal ion concentration is greater than a threshold value. 
Parekh et al. teach a method comprising immersing a wafer in a deionization container 10 (paragraph 22), the tank comprises a deionizing solution, which is broadly read as any solution; determining a metal ion concentration within the tank solution.  Specifically, paragraph 22 teaches that the purified water can be monitored continuously or periodically for the presence of undesired metal ions.  Paragraph 22 teaches that the water is continuously recirculated through the purifier until the bath concentration reaches low equilibrium levels.  
It is noted that continuous recirculation through the purifier reads on the repeating steps of claim 21. Re claims 1, 8, and 21, in reference to the remediation process performed iteratively for a plurality of iterations, the limitations are met by Parekh et al. for the following reasons.  Specifically, applicant has not claimed what he/she considers as an iteration.  The term is read broadly as continuous recirculation, such as one cycle of flowing liquid out of element 10, thru the pump and filtered would be considered as “1” iteration.  The continuous flow of the liquid reads on “N+1” iterations for example, which read on applicant’s broad language of “increasing a period of time of each iteration”, since the sensor measures the ion concentration until a desired value is maintained.  Paragraph 22 specifically teaches that the water is continuously recirculated through the purifier until the bath concentration reaches low equilibrium ion values.  Furthermore, in the absence of a showing of criticality and/or unexpected results, the skilled artisan would have recognized the benefits performing the remediation process (i.e. filtration) for an extended period of time and or a plurality of times in order to remove ions from the solution.  The examiner argues that the prior art of Parekh et al. teach that remediation (i.e. filtration) is performed until the metal ions reach low equilibrium ion levels (i.e. threshold limit). The examiner argues that since the claim does not specifically recite a threshold limit, the limitations of a non-zero threshold value reads on the teachings of “low equilibrium ion levels”.  Once again, applicant’s claim is not limited to the type of remediation. Therefore, when the metals are present in the tank, a remediation process (i.e. filtration occurs), the filtration being performed when the metal ion concentration is greater than the “low equilibrium ion levels”.   Paragraph 40 of Parekh et al. teach remediation of copper until the threshold is within less than 0.02ppb. Additionally, Parekh et al. teach that during wafer cleaning, aqueous solutions are contaminated with metallic ions (paragraph 16) and further teaches the need to efficiently purify and filter the aqueous solutions for their reuse or disposal (paragraph 14).  In view of the teachings of Parekh et al., the skilled artisan would reasonably expect the SC1 or SC2 solutions of Rayandayan et al. to include the presence of metallic ions and other contaminants during wafer cleaning. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Rayandayan et al. to include removing metallic ions from the aqueous solutions during wafer cleaning, as taught by Parekh et al. for purposes of purifying the solutions for their reuse or disposal. 
Re claims 1, 8 and 21, in reference to setting a plurality (first or second) of threshold values for respective metal ions, the limitations are met by Parekh et al.  Specifically, Parekh et al. teach removing selected ions from the aqueous solution (paragraphs 6, 15).  Paragraph 17 and 21 teaches removal of multiple ions from DI water and using several ligands immobilized onto the filtration membrane. Table (col. 3) teaches various metal ions that are removed by the ligand membrane, such that the water is purified.  Paragraph 22 teaches monitoring the purified water continuously and as it is recirculated through the ligand membrane filter, the bath concentration reaches low equilibrium ion levels.  Specifically, the limitations of setting a plurality of threshold values for predetermined ions present in the tank 10 are met since the filter membrane filters out a plurality of predetermined ions (see Table 1) based on the threshold levels, and paragraph 22 further teaches filtering the water until low equilibrium ion levels (i.e. threshold levels) are met.  Additionally, paragraph 38 for example teaches a ligand membrane for a measured capacity of Na, Cu.  Furthermore, Parekh et al. teach when a metal ion within the solution exceeds a threshold value (any value above zero), a first remediation process is performed (i.e. filtering Cu), and a second remediation process is performed (i.e. filtering iron) since the water is recirculated and filtered until the ions are within the desired ppm range.  Therefore, Parekh et al. teach different remediation processes as different ions are being removed.   Additionally, the examiner argues, absent a showing of criticality and/or unexpected results, that it is well within the level of the skilled artisan to adjust the processing parameters until the desired level of water purification in achieved, wherein the “remediation process” is no different than a processing parameter.  In summary, Parekh et al. teach setting a plurality of threshold values for the metal ions present in the tank since Parekh et al. teach the ligand membrane having a measured capacity for a plurality of metal ions and further teaches that the metal ions should be filtered such that low levels (ppb, paragraph 40) can be achieved for water purification.  In conclusion, Parekh et al. teach measuring a plurality of metal ions.  Arguably, each metal ion has a threshold level since Parekh et al. teach reaching low levels and further teaches that the filtration has a capacity limit for different metal ions.   
Re claims 1, 8, and 21, the claims are broadly interpreted to include a computer readable storage medium which stores various processes (i.e. remediation processes, which read on any process) in addition to various threshold values for each process. The examiner finds applicant’s amended limitations neither novel nor unobvious in view of the teachings of Iwamoto et al.  Specifically, Iwamoto et al. teach a substrate cleaning apparatus capable of individually setting a threshold value for each chemical process (i.e. each chemical liquid being applied). Specifically, paragraphs 14, 17, and 22 for example teaches setting the threshold value depending on the type of chemical liquid for use in the liquid chemical process. Paragraphs 48 teaches using a controller 40 including a storage part 41 which stores the processing recipe 41a and further teaches using the controller to compare the threshold value set in each processing recipe to determine if the threshold has been exceeded (paragraph 58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Rayandayan et al. to include a computer readable storage medium (i.e. controller), as taught by Iwamoto et al., for purposes of storing the processing recipes (i.e. processes) and threshold values in order to monitor and determine whether the threshold values have been exceeded during a given processing step.  Additionally, as evidenced by the prior art, it is well known provide a plurality of threshold limits for various chemical processes.     
Re claims 1 and 21, in the absence of a showing of criticality and/or unexpected results and in view of the teachings of  Rayandayan et al., it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to move the wafer to the second tank, after determining that the remediation process  has decreased the metal ion concentration below a threshold value, in order to effectively rinse and remove all metal contaminants present on the wafer surface.  
 Re claims 2, 9 and 22, refer to paragraphs 5-6 of Rayandayan et al. Re claims 5-6 and 25-26, refer to Fig. 1a of Rayandayan et al.   
Re claims 7 and 27, Rayandayan et al. in view of Parekh et al., Iwamoto et al. and Lee et al. teach the invention substantially as claimed with the exception of the claimed threshold values.  In paragraph 25, Parekh et al. teach purifying the chemical solution to sub-ppb impurity levels.  Given the teachings of Parekh et al., it would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to adjust the threshold values to at least ppm values since Parekh et al. teach removal of metals in order to achieve a purified solution which can be recovered or recycled for further use with semiconductor processing.  Re claim 12, refer to paragraph 5 of Rayandayan et al. and paragraph 22 of Parekh et al. Re claim 13, refer to Fig. 1a of Rayandayan et al. 
Rayandayan et al. in view of Parekh et al., and Iwamoto et al. teach the invention substantially as claimed with the exception of remediation comprising increasing the temperature or concentration of the solution. Lee et al. is relied upon to teach increasing the temperature and concentration of an etchant (i.e. phosphoric acid) for regeneration of the etchant used in treating the wafer (paragraphs 6, 10, 15, 106-110).  Lee et al. is relied upon for the general teaching of increasing the temperature and concentration in order to regenerate the treatment liquid used for etching the wafer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Rayandayan et al. to include increasing the temperature and concentration of the solution, as taught by Lee et al., for purposes of regenerating the solution. 

Response to Amendment
The rejections of the claims, as being unpatentable over Rayandayan et al. in view of the secondary references are maintained for the reasons set forth above.  Applicant’s newly amended limitations are met by the prior art of record.  Applicant argues that the prior art fails to teach the remediation process being performed iteratively and for a plurality of iterations.  Applicant’s arguments are unpersuasive for the reasons recited above. The limitations are met by Parekh et al. for the following reasons.  Specifically, applicant has not claimed what he/she considers as an iteration.  The term is read broadly as continuous recirculation, such as one cycle of flowing liquid out of element 10, thru the pump and filtered would be considered as “1” iteration.  The continuous flow of the liquid reads on “N+1” iterations for example, which read on applicant’s broad language of “increasing a period of time of each iteration”, since the sensor measures the ion concentration until a desired value is maintained.  Paragraph 22 specifically teaches that the water is continuously recirculated through the purifier until the bath concentration reaches low equilibrium ion values.  Furthermore, in the absence of a showing of criticality and/or unexpected results, the skilled artisan would have recognized the benefits performing the remediation process (i.e. filtration) for an extended period of time and or a plurality of times in order to remove ions from the solution.
Applicant’s arguments directed to the metallic ion concentration decreasing at a faster speed is not persuasive because it is not commensurate in scope with the instantly claimed invention.  Additionally, it would have been well within the level of the skilled artisan to repeatedly perform a remediation process until the desired level of contaminants have been removed/reduced to an acceptable threshold value. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc